Citation Nr: 1126931	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  02-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1983.  The Veteran died in December 2009, and the appellant is his daughter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2001 and April 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

In the June 2001 rating decision, the RO: (1) granted a temporary 100 percent evaluation for right hallux valgus with degenerative changes for the period from February 12, 2001 to April 30, 2001, pursuant to 38 C.F.R. § 4.30; and (2) returned the Veteran's rating for right hallux valgus with degenerative changes to 10 percent, as this disability had previously been rated, effective May 1, 2001.  The Veteran perfected his appeal with regard to the 10 percent disability rating assigned as of May 1, 2001.

In the April 2002 rating decision, the RO denied a rating in excess of 10 percent for left hallux valgus with degenerative changes.  Following a timely notice of disagreement submitted in July 2002 and a statement of the case issued on January 18, 2005, the Veteran's representative submitted a statement on March 28, 2005 which was construed by the RO as an untimely substantive appeal.  In a November 2006 letter, the RO notified the Veteran that his substantive appeal was untimely.  The Board notes that an appeal consists of a timely notice of disagreement with respect to an RO decision, followed by the receipt of a timely substantive appeal after a statement of the case has been issued.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  However, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 7105(d)(3) does not operate as a jurisdictional bar to the Board's consideration of a substantive appeal filed more than 60 days after a statement of the case is mailed.  The Court noted that if VA treats an appeal as if it is timely filed, then a claimant is entitled to expect that VA means what it says.  Accordingly, the Board will now consider the claim of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes.

In March 2004, the Veteran testified at a Central Office hearing before a former Veterans Law Judge (VLJ) who is no longer employed by the Board.  Thereafter, in July 2004, the Board remanded this case to the RO for further development.  The Veteran was notified by an April 2008 letter that he had the option to request another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2010).  The Veteran elected to have another Central Office hearing and was scheduled to present testimony at such a hearing in July 2008.  However, the Veteran failed to report to the scheduled hearing.

In August 2008, the Board denied entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes, and determined that the issue of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes was not a part of the current appeal.  In February 2010, the Court issued an Order granting a Joint Motion for Remand, vacated the August 2008 Board decision, and issued a mandate.  However, later the same day in February 2010, the Court issued an Order recalling the mandate.  In August 2010, the Board dismissed the appeal due to the death of the Veteran.  However, in October 2010, the Board vacated its August 2010 decision in light of the Court recalling its February 2010 mandate.

Later in October 2010, the Court issued an Order granting a motion to substitute the Veteran's daughter as the appellant in light of the Veteran's death.  Thereafter, in February 2011, the Court issued an Order granting a Joint Motion for Remand, instructing the Board to: (1) readjudicate the issue of entitlement to a disability rating in excess of 10 percent for right hallux valgus with degenerative changes; and (2) consider the issue of entitlement to a disability rating in excess of 10 percent for left hallux valgus with degenerative changes in light of the Court's decision in Percy v. Shinseki, 23 Vet. App. 37 (2009).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the appellant's increased rating claims.

Following the Board's August 2008 decision, a VA hospital admission report reflects that the Veteran was admitted to the VA Medical Center (VAMC) in Washington, DC in March 2009 with a diagnosis of ankle fracture, underwent surgery at that facility, and was discharged two days later.  Another VA hospital admission report reflects that the Veteran was admitted to the Washington VAMC in December 2009 with a diagnosis of cardiac arrest, received treatment in the intensive care unit, and passed away that same day.

The Board notes that the March 2009 VA hospital admission report does not specify which ankle the Veteran had fractured, but the Board recognizes that any treatment records pertaining to such fracture may be relevant to the current claims on appeal.  Therefore, on remand, all relevant VA treatment records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records from the VA Medical Center in Washington, DC.  If such records are unavailable, then the file should be annotated as such and the appellant should be so notified.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

